Citation Nr: 0305257	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  92-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of a stress fracture to the right tibia and ankle, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a compensable initial rating for residuals 
of a stress fracture to the left tibia.  

3.  Entitlement to service connection for Morton's neuroma.  

4.  Entitlement to service connection for residuals of 
sacroligamentous strain.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from September 1988 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for residuals of a 
stress fracture of the right tibia and ankle, with a 10 
percent initial rating, and for residuals of a stress 
fracture of the left tibia, with a noncompensable initial 
rating.  Service connection was also denied for Morton's 
neuroma and for residuals of sacroligamentous strain.  In 
November 1991, he filed a Notice of Disagreement regarding 
these determinations, and was afforded a January 1992 
Statement of the Case.  He then filed a January 1992 VA Form 
9, perfecting his appeal of this issue.  

The veteran's claims were previously presented to the Board 
in June 1994, January 1995, December 1996, and May 1999, at 
which time they were remanded for additional development.  In 
an August 2002 rating action, the RO continued the prior 
denials, and these issues have now been returned to the 
Board.  


REMAND

As has been noted in the introduction, the veteran's appeal 
has been remanded by the Board on several occasions, most 
recently in May 1999.  In the Board's May 1999 remand order, 
the RO was ordered to schedule the veteran for a special 
podiatry examination to determine the nature and extent of 
any Morton's neuroma, and his disabilities of the bilateral 
tibias and right ankle.  The veteran was also to undergo a VA 
orthopedic examination to determine the presence and etiology 
of any sacroligamentous strain of the back.  According to 
reports from the VA medical center in Kansas City, Kansas, 
the veteran failed to report to his scheduled December 1999 
VA medical examinations.  

However, the veteran's accredited representative has argued 
that the veteran was never informed of the scheduled times 
and places of these examinations.  Indeed, the RO was unable 
to obtain copies of the notification letter(s) sent to the 
veteran informing him of his scheduled VA examinations, and 
the consequences of failing to appear for examination.  See 
38 C.F.R. § 3.655 (2002).  Without evidence that the veteran 
was in fact properly and timely notified of his VA 
examinations, the Board has no choice but to again remand 
this appeal to ensure compliance with its prior remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that the Board errs as a matter of law when if fails 
to ensure compliance with a prior remand order).  Therefore, 
these pending claims must again be REMANDED to afford the 
veteran the necessary VA medical examinations and, should he 
again fail to report for examination, to establish in the 
record that he was properly and timely notified of his 
scheduled examinations.  

Next, subsequent to the Board's May 1999 remand, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed in the present case to specifically notify 
the veteran of this legislation, or to complete the necessary 
development required under the VCAA.  Therefore, a REMAND is 
required to ensure compliance by the RO with the provisions 
of the VCAA, and to afford the veteran due process.  

The Board next notes that the veteran has appealed the 
initial ratings assigned for his service-connected 
disabilities of the right tibia and ankle, and left tibia.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In reconsidering the claims on appeal, the 
RO must weight the possibility of awarding staged ratings for 
the veteran's disabilities.  

In light of the above, this appeal is REMAND for the 
following additional development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure full compliance with the VCAA's 
new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  Any binding and 
pertinent Court decisions that are 
subsequently issued should also be 
considered.  Specifically, the RO should 
ensure that the appropriate notice and 
development related to the veteran's 
post-service medical records, 
specifically those regarding his service-
connected disabilities of the tibias and 
right ankle, is accomplished.  

2.  The RO should write the veteran at 
his most recent address of record, [redacted], and inform him of the date, time 
and place of scheduled examinations made 
for him in conjunction with his claim for 
VA compensation benefits.  The RO should 
specifically inform the veteran within 
its notification letter that his failure 
to appear before the medical examiners 
may have an adverse affect on his claim.  
He should be specifically provided with a 
copy of the provisions of 38 C.F.R. 
§ 3.655 (2002).  

3.  The veteran is to be afforded a 
special podiatry examination to determine 
the current nature and extent of any 
bilateral ankle and Morton's neuroma 
disabilities.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnoses.  The RO 
should request that the examining 
podiatrist comment upon any relationship 
that may exist between the service-
connected residuals of stress fractures 
to the right and left tibia and any 
current condition of the ankles from 
which the veteran now suffers.  If there 
is no relationship, then this should be 
so noted.  The comments offered by the 
examining podiatrist should specifically 
reference a review of the veteran's 
complete medical records prior to the 
veteran's examination.  The claims folder 
and this Remand are to be made available 
to the examiner for review prior to the 
examination.  

4.  The veteran is to be afforded a 
special orthopedic examination for the 
purpose of ascertaining the current 
nature and extent of any low back 
condition, particularly any 
sacroligamentous strain.  All indicated 
special studies, including X-rays of the 
spine, should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnosis.  After a 
full examination of the veteran, the 
examiner should list any current 
disabilities of the low back, and stated 
whether it is at least as likely as not 
such a disability is the result of a 
disease and/or injury incurred in or 
aggravated by military service.  The 
comments offered by the examining 
physician should specifically reference a 
review of the veteran's complete medical 
records prior to the veteran's 
examination.  The claims folder and this 
Remand are to be made available to the 
examiner for review prior to the 
examination.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If an 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Likewise, if the veteran fails to report 
for any scheduled medical examination, a 
copy of the notice letter to the veteran 
should be associated with the claims 
folder.  The claims on appeal should then 
be readjudicated, to include 
consideration of staged ratings, as 
described in Fenderson.  If any of these 
claims remain denied, the appellant and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.

Thereafter, the appeal should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


